Per Curiam. On June 5, 2003, this court issued a contempt order after finding that attorney Kenneth George Fuchs had willfully disobeyed the orders of this court and its Committee on Professional Conduct. See In Re: Fuchs, 353 Ark. 515, 109 S.W.3d 669 (per curiam). We ordered the Arkansas State Police to take immediate custody of Mr. Fuchs and deliver him to the Pulaski County Detention Facility. We further ordered that Mr. Fuchs was to remain in custody until such time that he complied with two directives of this court. First, we ordered Mr. Fuchs to pay fines and restitution totaling $2,000, which he had previously been ordered to pay by the Committee on September 3, 2002. Secondly, we ordered Mr. Fuchs to provide the Committee with trust account records, as previously ordered by this court in In Re: Fuchs, 351 Ark. 618, 96 S.W.3d 734 (2003) (per curiam).  Since this court’s June 5, 2003, order, Mr. Fuchs has tendered to the Clerk of this court the $2,000 he owed in fines and restitution. Mr. Fuchs has also submitted a petition seeking to surrender his law license. On recommendation from the Committee, we accepted the surrender of Mr. Fuchs’s license. See In Re: Fuchs, 353 Ark. Appx. 933 (2003) (per curiam). Having accepted the surrender of his license, the Committee no longer retains jurisdiction to investigate Mr. Fuchs; thus, the requirement that he produce trust account records is moot. We note, however, that our action does not affect any person injured or damaged by Mr. Fuch’s actions as an attorney. Having fully purged himself of the requirements set forth by this court in its June 5, 2003, order, we hereby order that Mr. Fuchs be released from custody. It is so ordered. Corbin, J., not participating.